Interim Decision #2450

MATTER OF REEMAN
In Visa Petition Proceedings
A-20636112

Decided by Board November 19, 1975
Since the validity of adoption in the Province of Punjab, Pakistan, is governed by Muslim
personal law, and under Muslim personal law in Punjab no legal system of adoption is
recognized, the claimed adoption of beneficiary by petitioner's parents in Punjab according to Punjab customary law is not valid for immigration purposes. Accordingly,
beneficiary is ineligible for preference classification under section 203(a)(5) of the Immigration and Nationality Act, as amended, as the adopted brother of the U. S. citizen
petitioner.
ON BEHALF OF PRITITIONFIR! Pro sg

The United States citizen petitioner sought preference classification
for the beneficiary as his adopted brother under section 203(a)(5) of the

Immigration and Nationality Act. In a decision dated April 24, 1975, the
District Director denied the petition. The petitioner has appealed from
that decision. The appeal will be dismissed.
In order to support a claimed "brother' or "sister" relationship under
section 203(a)(5) of the Act, the petitioner has to establish that both he
and the beneficiary once qualified as "children" of a common "parent"
within the meaning of section 101(b)(1) and (2) of the Act. Matter of
Garner, 15 I. & N. Dec. 215 (BIA 19'75); Matter of Heung, 15 I. & N.
Dec. 145 (BIA. 1974). The term "child" as defined in section 101(b) of the
Act includes an adopted child, within certain limitations. See section

101(b)(1)(E) of the Immigration and Nationality Act.
The petitioner claims that the beneficiary was adopted by his parents
in the Province of Punjab in Pakistan in 1952 according to the Punjab
customary law. He has presented affidavits from his mother, brother
and the beneficiary's natural parents in support of this petition.
Nevertheless, the district director denied the petition on the ground
that the petitioner had failed to establish that the beneficiary was legally
adopted by the petitioner's parents. In so holding, he relied on a report
from the Library of Congress, dated March 1975, which addresses the
issue of adoption in Pakistan.
The validity of an adoption for immigration purposes is governed by
512

Interim Decision #2450
the law of the place where the adoption occurred. Matter of Kwok, 14 I.
& N. Dec. 127 (BIA 1972). The Library of Congress report states that,
in 1951, the Punjab Muslim Personal Law (Shariat) Application
(Amendment) Act, No. 11, abolished custom as the rule of decision for
the Punjab Muslims and provided that Muslim personal law be applied
to all matters, including adoption. 1 That report goes on to state that the
legal institution of adoption does not exist under the Muslim personal
law.
Although the petitioner on appeal contends that the beneficiary was
legally adopted according to Punjab customary law; he has failed to

present evidence to rebut the information on Punjab law supplied by the
Library of Congress. Consequently, we find that the validity of the
adoption is governed by Muslim personal law, and that under Muslim
personal law in Punjab no legal system of adoption is recognized.
The decision of the district director is correct. The appeal will be
dismissed.
ORDER: The appeal is dismissed.

1

111 All Pak. Leg. Dec., Punjab Acts 76 (1951).

513

